United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, MILWAUKEE
PRIORITY ANNEX POST OFFICE,
Oak Creek, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0685
Issued: October 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 8, 2020 appellant filed a timely appeal from a January 29, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish left trigger finger
causally related to the accepted August 16, 2019 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 26, 2019 appellant, then a 29-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on August 16, 2019 he sustained a left middle finger strain when
he made a fist and jammed his finger while in the performance of duty. He did not stop working.
An August 16, 2019 after-visit summary noted that appellant was seen by Dr. Jeffrey M.
Adler, Board-certified in emergency medicine, who diagnosed left middle finger trigger. It also
noted appellant’s left finger x-rays of that date, interpreted as “unremarkable.”
In an August 17, 2019 return to work note, Dr. Adler reported that appellant had been under
his care since August 16, 2019 and he could return to work without restrictions. In an attending
physician’s report, Part B of an authorization for medical examination and/or treatment (Form CA16),2 of even date, he observed that appellant’s left middle finger was stuck in a flexed position.
Dr. Adler diagnosed trigger finger and checked a box marked “Yes,” indicating that appellant’s
condition was caused or aggravated by an employment activity. He noted that no specific activity
was reported to him.
On August 27, 2019 the employing establishment controverted appellant’s claim,
contending that neither fact of injury nor causal relationship had been established.
In a development letter dated August 30, 2019, OWCP informed appellant of the type of
factual and medical evidence necessary to establish his claim and provided a questionnaire for his
completion. It afforded him 30 days to submit the necessary evidence.
OWCP subsequently received additional medical evidence. August 16, 2019 left finger
x-rays demonstrated normal findings and revealed no acute fracture.
Dr. Andrew D. Navarrete, a Board-certified plastic surgeon, noted in a September 5, 2019
progress note that appellant was seen in the emergency room for evaluation of his left middle
finger locking, which occurred while at work.3 Appellant reported that he locked his left middle
finger into the palm after he made a full fist. Dr. Navarrete indicated that the finger-locking
recurred at least three times since the initial injury. He reviewed the August 16, 2019 x-rays and
diagnosed triggering and locking of the left middle finger.
In a September 13, 2019 response to OWCP’s questionnaire, appellant noted that he was
working on a mail processing machine that sorted first-class mail packages on August 16, 2019.
He explained that, after tying several mailbags, he paused to make a fist because his hand was tired
and stiff. Appellant noted that, after flexing his hand a few times, his left middle finger jammed
and would not unlock. He stated that his supervisor sent him the emergency room, where he was
diagnosed with trigger finger, and was referred to a hand specialist.

2

The Board notes that Part A, the first page of the Form CA-16, is not contained in the case record.

3
The Board notes that Dr. Navarrete incorrectly identified the date of injury as August 17, 2019; however, this
appears to be a typographical error as the accepted date of injury is August 16, 2019.

2

By decision dated October 8, 2019, OWCP denied appellant’s claim. It found that he had
established that the August 16, 2019 employment incident occurred, as alleged, and had submitted
a report from a physician identifying a diagnosed condition. OWCP determined, however, that
the medical evidence of record was insufficient to establish causal relationship between a
diagnosed condition and the accepted employment incident.
OWCP subsequently received an August 17, 2019 emergency room report, wherein
Dr. Adler noted that appellant presented for evaluation of finger pain that he sustained when he
jammed his left middle finger at work. He conducted physical examination, which revealed no
abnormal findings. Dr. Adler diagnosed left trigger finger.
Appellant also submitted an unsigned August 17, 2019 administrative document
concerning his treatment in the emergency department from August 16 through 17, 2019.
On November 6, 2019 appellant requested reconsideration. In support of his request, he
submitted an October 22, 2019 medical report from Dr. Navarrete who opined that, although
causation could not be definitively assessed, appellant’s trigger finger was “more likely than not”
caused by repetitive use of the hand at work or “at a minimum significantly contributed to by work
activities.”
By decision dated January 29, 2020, OWCP denied modification of its October 8, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
4

Supra note 1.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish left trigger finger
causally related to the accepted August 16, 2019 employment incident.
Dr. Navarrete, in his September 5, 2019 progress note and October 22, 2019 medical
report, noted examination findings, including triggering and locking of the left middle finger, and
diagnosed left trigger finger. He opined that the repetitive use of appellant’s hand at work on
August 16, 2019 had “more likely than not” caused or contributed to left trigger finger. However,
his opinion is equivocal in nature. The Board has held that medical opinions that are speculative
or equivocal are of diminished probative value.11 Moreover, Dr. Navarrete did not provide a
pathophysiological explanation as to how the repetitive motion and use of appellant’s hand while
at work either caused or contributed to his diagnosed left trigger finger.12 Lacking a rationalized
explanation, these reports are insufficient to meet appellant’s burden of proof.
In an August 17, 2019 emergency room report, Dr. Adler diagnosed left trigger finger. He
noted that appellant developed this condition after he jammed his left middle finger at work. In
an August 17, 2019 return to work note Dr. Adler released appellant to return to work without
restrictions. However, in neither report did he provide an opinion as to causal relationship. The
Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.13 These reports,
therefore, are insufficient to establish appellant’s claim.

8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11

H.A., Docket No. 18-1455 (issued August 23, 2019).

12

L.T., Docket No. 19-1100 (issued November 13, 2019); M.V., Docket No. 18-0884 (issued December 28, 2018).

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

In Part B of a Form CA-16 of even date, Dr. Adler again diagnosed left trigger finger and
checked a box marked “Yes” indicating that appellant’s condition was caused or aggravated by an
employment activity. The Board has held, however, that medical evidence on causal relationship
that consists only of a physician checking “yes” to a medical form question on whether the
claimant’s condition was related to the history given, without more by way of medical rationale,
is of little probative value.14 Furthermore, Dr. Adler indicated that appellant reported no specific
work activity. The Board has consistently held that if the physician is opining that work activity
caused a diagnosed medical condition, there must be an explanation as to the mechanism of injury
and how the work activity caused the diagnosed medical condition.15 Although the form report
contains a medical diagnosis, without any explanation or rationale for the conclusion reached, such
report is insufficient to establish causal relationship.16
In an August 16, 2019 after-visit summary, Dr. Adler diagnosed left trigger finger. He did
not, however, provide a cause of his diagnosed condition. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.17 Thus, this report is also insufficient to
establish appellant’s claim.
Appellant also submitted an unsigned August 17, 2019 administrative document from an
emergency room. The Board has held that reports that are unsigned or bear an illegible signature
lack proper identification and cannot be considered probative medical evidence as the author
cannot be identified as a physician.18 Therefore, this medical evidence has no probative value and
is insufficient to establish appellant’s claim.
Finally, the record includes the results of August 16, 2019 left finger x-rays. The Board
has held, however, that diagnostic studies, standing alone, lack probative value on the issue of
causal relationship as they do not address whether the employment incident caused any of the
diagnosed conditions.19 Thus, these reports are also insufficient to establish appellant’s claim.

14
S.F., Docket No. 16-1276 (issued October 10, 2017); N.L., Docket No. 17-0454 (issued April 6, 2017); Lillian M.
Jones, 34 ECAB 379, 381 (1982).
15

A.S., Docket No. 16-1028 (issued August 17, 2016).

16

N.V., Docket No. 17-0107 (issued July 3, 2017); Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box
marked yes in a form report, without additional explanation or rationale, is insufficient to establish causal relationship).
17

See R.T., Docket No. 19-1346 (issued December 4, 2019); L.B., Docket No 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
18

M.A., Docket No. 19-1551 (issued April 30, 2020); T.O., Docket No. 19-1291 (issued December 11, 2019);
Merton J. Sills, 39 ECAB 572, 575 (1988).
19

K.S., Docket No. 19-1623 (issued March 19, 2020); M.J., Docket No. 19-1287 (issued January 13, 2020).

5

As the medical evidence of record is insufficient to establish causal relationship between
the accepted August 16, 2019 employment incident and appellant’s diagnosed left trigger finger,
the Board finds that appellant has not met his burden of proof.20
On appeal appellant asserts that his doctor and supervisor agreed that his injury was the
result of repetitive motion from work. However, as explained above, the Board finds that the
medical evidence submitted was insufficient to establish appellant’s claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish left trigger finger
causally related to the accepted August 16, 2019 employment incident.21
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

R.G., Docket No. 18-0792 (issued March 11, 2020).

21

The Board notes that a completed Form CA-16 authorization may constitute a contract for payment of medical
expenses to a medical facility or physician, when properly executed. However, as noted above, the case record as
transmitted to the Board does not contain the first page, Part A, of the Form CA-16. As this form creates a contractual
obligation, which does not involve the employee directly, to pay for the cost of the examination or treatment regardless
of the action taken on the claim, OWCP should determine if the employing establishment properly executed a Form
CA-16 in this matter. See 20 C.F.R. § 10.300(c); J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P.
Spillane, 54 ECAB 608 (2003).

6

